I do not agree that the motion to require the County Canvassing Board to proceed to a recanvass of the amended returns of the several inspectors of election should be granted because to require such a thing to be done is a futile act for the reason that it would be preliminary to a reprinting of the ballots which mandatory duty of the County Commissioners to perform has *Page 793 
already been performed and the election, in view of the absentee voters statute, has begun.
As to the motion to recall a portion of the peremptory writ of mandamus, I think that the same should be granted upon the ground above stated, and upon the further ground that the Canvassing Board is not at this date in the circumstances required to certify the result of the recount.
I agree to the denial of the motion for a constitutional writ to compel the County Commissioners of Volusia County to cause to be printed and distributed for use in the General Election to be held November 3, 1936, official ballots bearing the name of the alleged nominee as determined by a recount recently made for the office of County judge for Volusia County, Florida, upon the grounds that the County Commissioners have already, in compliance with a mandatory statute requiring the printing of ballots for the general election, fully complied with their duty, and such ballots have been distributed and in view of the absentee voter law are available for use, and in law the election has already begun.